NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4918-17T1

SPRINGVIEW GARDENS
CONDOMINIUM ASSOCIATION,
INC.,

          Plaintiff-Appellant,

v.

GEORGE SHARP,

     Defendant-Respondent.
________________________________

                    Submitted January 28, 2019 – Decided February 14, 2019

                    Before Judges Messano and Fasciale.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Morris County, Docket No. DC-007867-17.

                    Cutolo Barros LLC, attorneys for appellant (Jason N.
                    Sena, on the brief).

                    Respondent has not filed a brief.

PER CURIAM
      Plaintiff appeals from a May 23, 2018 order vacating default judgment

and dismissing the complaint without notice.        The judge entered the order

relying on the entire controversy doctrine (ECD), and submitted an

amplification of reasons dated August 30, 2018. We reverse, and direct that

another judge handle further remand proceedings.

      Plaintiff had filed its book-account complaint seeking payment of

condominium association fees. Defendant defaulted and plaintiff requested

default judgment, which the judge granted without addressing plaintiff's request

for counsel fees. Plaintiff wrote the judge about the omission of counsel fees,

but did not receive a response. Plaintiff then filed an unopposed motion to

correct the order or, alternatively, for reconsideration.

      The judge granted the motion for reconsideration, and awarded some

attorney's fees and costs. In that order, the judge stated that he would not "award

counsel fees for events which transpired well before the filing of this simple

collection matter."    The judge further stated that the fees sought were

"unreasonable." But on that order, the judge used a caption unrelated to this

matter. To fix that error, plaintiff's counsel submitted a corrected order under

the five-day rule, which then led the judge to email plaintiff's counsel (ex parte)

requesting documentation about a lawsuit in a different venue in which the court


                                                                           A-4918-17T1
                                         2
there had apparently appointed a rent receiver for the unit in question. The judge

then entered the order under review.

      On appeal, plaintiff argues that the judge violated its due process rights

by dismissing the complaint without an opportunity to be heard procedurally and

substantively. Plaintiff primarily contends that the judge misapplied the ECD;

violated N.J.S.A. 46:8B-17 and the master deed by failing to award it unpaid

maintenance fees; and failed to award reasonable counsel fees and costs under

N.J.S.A. 46:8B-15.

      Although the record was not fully developed at the trial level, apparently

plaintiff sought condominium association fees against defendant in a prior book-

account complaint in Monmouth County.          Plaintiff argues that the case in

Monmouth County sought those association fees up to January 2016. Plaintiff

says the judgment in that case, which apparently concluded that lawsuit, granted

it condominium fees up to that date. Plaintiff argues that the association fees

here are for a later period (February 2016 to May 2017) and were not yet due

before the entry of the Monmouth County judgment.            In his statement of

amplified reasons, the judge says the Monmouth County judge retained

jurisdiction under paragraph fifteen of her January 24, 2017 order, which in his

view, authorized dismissal of this case under the ECD.


                                                                          A-4918-17T1
                                        3
      It is difficult to reconcile plaintiff's contention that the Monmouth County

case ended in a January 2016 judgment, with the January 24, 2017 order, which

apparently authorized a Receiver to collect, among other monies, association

fees. That aside, plaintiff was not given the chance to address the judge's

inclination to vacate the default judgment and dismiss this lawsuit on ECD

grounds. We therefore reverse the May 23, 2018 order, remand, and direct the

court to address any outstanding issues, including whether or not plaintiff is

entitled to default judgment based on the ECD, and, if so, the amount of that

judgment. In light of the procedural history and in fairness to the parties and

judge, a different judge should handle the remand proceedings.

      Reversed and remanded. We do not retain jurisdiction.




                                                                          A-4918-17T1
                                        4